 


114 HR 1765 IH: To require the Administrator of the Federal Emergency Management Agency to submit a report regarding certain plans regarding assistance to applicants and grantees during the response to an emergency or disaster.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1765 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2015 
Mrs. Hartzler introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Administrator of the Federal Emergency Management Agency to submit a report regarding certain plans regarding assistance to applicants and grantees during the response to an emergency or disaster. 
 
 
1.Action plan to improve field transition 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (FEMA) shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the plans the agency will undertake to provide the following: (1)Consistent guidance to applicants on FEMA disaster funding procedures during the response to an emergency or disaster. 
(2)Appropriate record maintenance and transfer of documents to new teams during staff transitions. (3)Accurate assistance to applicants and grantees to ease the administrative burden throughout the process of obtaining and monitoring assistance. 
(b)Maintaining recordsThe report shall also include a plan for implementing operating procedures and document retention requirements to ensure the maintenance of appropriate records throughout the lifecycle of the disaster an emergency or disaster. (c)New technologiesFinally, the report shall identify new technologies that further aid the disaster workforce in partnering with State, local, and tribal governments and private nonprofits in the wake of a disaster or emergency to educate, assist, and inform applicants on the status of their emergency or disaster assistance applications and projects. 
 
